EXHIBIT 10.4

 

Binding Director Term Sheet

 

Effective December 26, 2017 (the “Effective Date”) Mark J. Keeley (the
“Director”) and First Foods Group, Inc. (the “Corporation”), represented by the
majority of the Board of Directors of the Corporation (collectively the
“Parties”), enter into this Binding Term Sheet (the “Term Sheet”) as follows:

 

Responsibilities and Consideration:

 



- The Director will continue to serve on the Board of Directors of the
Corporation and be responsible for day to day duties for the benefit of the
Corporation.

 

 

- The Director’s compensation may consist of cash-based and/or share-based
compensation.

 

 

- The Director’s cash-based compensation for the period January 1, 2018 through
December 31, 2018 will be $10,000 per quarter paid on a date determined by the
majority vote of the Board of Directors.

 

 

- The Director’s share-based compensation for the period January 1, 2018 through
December 31, 2018 will be a one-time award of warrants (the “Warrants”); the
terms of which will be detailed in a forthcoming Warrant Agreement (the “Warrant
Agreement”). In principle, the Warrant Agreement will include the following
terms:



 



 

o

Number and Type – The Director is entitled to a one-time award of Warrants for
250,000 shares of Series B Preferred Stock (the “Preferred Stock”) of the
Corporation, as equal to five (5) shares of the Corporation’s Common Stock (the
“Common Stock”), including liquidation preference over Common Stock.

 

 

 

 

o

Duration – The Warrants entitle the Director to purchase the Preferred Stock
from the Corporation, after January 1, 2018 (the “Original Issuance Date”) and
before December 31, 2024.

 

 

 

 

o

Purchase Price - The Purchase Price is $0.51 per share of Preferred Stock.

 

 

 

 

o

Vesting – 125,000 of the Warrants are fully vested on January 1, 2018. The
remaining 125,000 Warrants are subject to a 12-month period whereby the Warrants
vest in equal monthly increments from January 1, 2018 through December 31, 2018
(the “Vesting Period”).

 

 

 

 

o

Ratio of Ownership – For the duration of the Vesting Period, the owners of the
Corporation’s Preferred A Stock shall not issue share-based compensation that
would alter the ratio of share-based compensation that existed among and between
the directors and/or officers of the corporation at the inception of the Vesting
Period.



 

IN WITNESS WHEREOF, the parties have executed this Term Sheet as of the
Effective Date.

 



 

FIRST FOOD GROUP, INC.

 

 

 

 

By:

/s/ Mark J. Keeley

By:

/s/ Abraham Rosenblum

 

 

Mark J. Keeley

 

 

Abraham Rosenblum

 

 

 

 

 

 

 

 

 

 

By:

/s/ Hershel Weiss

 

 

 

 

 

Hershel Weiss

 



 